United States Court of Appeals
                       For the First Circuit

No. 10-2262

   ASHLEIGH PRUELL, on behalf of herself and all other employees
similarly situated; AMY GORDON, on behalf of herself and all other
                   employees similarly situated,

                      Plaintiffs, Appellants,

                                 v.

  CARITAS CHRISTI; CARITAS CHRISTI NETWORK SERVICES; CARITAS GOOD
  SAMARITAN MEDICAL CENTER, INC.; CARITAS NORWOOD HOSPITAL, INC.;
CARITAS SOUTHWOOD HOSPITAL, INC.; CARITAS ST. JOHN OF GOD HOSPITAL,
 INC.; SAINT ANNE'S HOSPITAL CORPORATION; RALPH DE LA TORRE, M.D.;
 RICHARD KROPP; CARITAS CARNEY HOSPITAL, INC.; CARITAS HOLY FAMILY
 HOSPITAL, INC.; CARITAS ST. ELIZABETH'S MEDICAL CENTER OF BOSTON,
                               INC.,

                       Defendants, Appellees.


                               ERRATA


     The opinion of this Court, issued on July 14, 2011, should be

amended as follows.

     On page 3, line 4 of 2nd full paragraph, insert a comma after

"law".

     On page 9, line 3 down from top of page, replace "Fleabite" with

"Flibotte".